In changing the grade of the state highway, upon which borders the real property owned by the plaintiffs in the action pending before the superior court for Walla Walla county, the state highway director and his subordinates were, in my opinion, performing lawful state work in a lawful manner. It does not appear that they were in any manner physically invading the real property or trespassing thereon. It is true that a change of grade in a street may be a damage to the abutting property, and that the owners of such property may be entitled to recover from the state compensation for such damage. *Page 340 
The case with which we are concerned, however, is not based upon any direct physical trespass, but upon the landowners' contention that the change of grade will result in damage.
This court has repeatedly held that, in prosecuting public improvements, "a municipality, whatever its procedure or even lack of procedure, is not a wrongdoer." Kincaid v. Seattle,74 Wn. 617, 134 P. 504, 135 P. 820. In the same case, it is stated that:
"If the state or its agent, in the prosecution of a public work, takes no more than is necessary, and prosecutes its work without negligence, it is neither a trespasser nor a tort feasor."
This language, it seems to me, exactly fits the situation presented by the landowners' application for an injunction. The state highway director and his subordinates are, as agents of the state, improving a state highway by making therein a reasonable change of grade, and, as far as the record shows, are prosecuting the work without negligence. This being true, it follows that the director and his subordinates were representing the state, and that the suit brought against them is, in fact, an action against the state.
In the case of Tukwila v. King County, 99 Wn. 439,169 P. 824, this court, citing many authorities in support of the proposition, said:
"In the present case, King county had the power to condemn a right of way for the purposes of this highway across the lands of the intervener and through a municipal corporation of the fourth class, such as the town of Tukwila. Rem. Code, §§ 5879-8, 5879-18, 5879-19; State ex rel. Floyd v. Superior Court,86 Wn. 410, 150 P. 618. Hence we find the county retaining possession of lands which it could have acquired by condemnation proceedings. We have repeatedly held that, where one, such as the county in this case, has the right to condemn property and has taken possession *Page 341 
of it, the original owner's only remedy is to recover compensation for the land so taken and that such owner cannot interfere with the possession by injunction or other proceeding."
In the opinion of this court in the case of Wong Kee Jun v.Seattle, 143 Wn. 479, 255 P. 645, 52 A.L.R. 625, the authorities were reviewed and analyzed, and the doctrine of theKincaid case was approved.
It may be that, if agents of the state, in the course of the prosecution of public work, physically invade or trespass upon the property of a citizen, or in a negligent manner perform the work upon which they are engaged, to the damage of private property, such an action as is here being considered might be prosecuted in the superior court of the county in which the property damaged is situated; but, in my opinion, no such case is here presented, and, the state having by statute fixed the forum in which it may be sued, it is my opinion that such an action as that instituted by Mr. Sayres and those associated with him can be brought only in the superior court for Thurston county. For this reason, I dissent from the conclusion reached by the majority.
TOLMAN, C.J., concurs with BEALS, J. *Page 342